DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-4) is/are rejected under 35 U.S.C. 102 (a-1) as being (anticipated) by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshikawa et al (4680430, hereinafter – Yoshikawa, applicant submitted prior art).
	Regarding claim 1: Yoshikawa discloses an operation input device (as depicted in figure 1 of Yoshikawa and see associated descriptions for details), comprising: a resistance element configured to generate a capacitance between an operating medium and the resistance element in response to an approach of the operating medium to the resistance element; a power source configured to supply electric charge to one end and the other end of the resistance element; a first electric charge amount measuring unit configured to measure a first electric charge transfer amount supplied to the one end of the resistance element in response  to generation of the capacitance; a second electric charge amount measuring unit configured to measure a second electric charge transfer amount supplied to the other end of the resistance element in response to the generation of the capacitance; and a controller connected to the first electric charge amount measuring unit and the second electric charge amount measuring unit and configured to detect a first position of the operating medium in a direction perpendicular to a surface of the resistance element based on a sum of the first and second electric charge transfer amounts. Thus, Yoshikawa discloses an input device/resistance proximal position touching device. Hence, the recitation may not be per verbatim, the fundamental functions are inherent and/or obvious known resistance proximal device.
Regarding claim 2: Yoshikawa discloses wherein the controller is configured to detect a second position of the operating medium in a direction parallel to the surface of the resistance element based on a first value of the first electric charge transfer amount with respect to the sum of the first and second electric charge transfer amounts or on a second value of the second electric charge transfer amount with respect to the sum of the first and second electric charge transfer amounts (col. 2, lines 3-21 of Yoshikawa).
Regarding claim 3: Yoshikawa discloses wherein the controller is configured to calculate the first position of the operating medium in the direction perpendicular to the surface of the resistance element by performing correction based on the second position of the operating medium in the direction parallel to the surface of the resistance element for the first value of the first electric charge transfer amount with respect to the sum of the first and second electric charge transfer amounts or the second value of the second electric charge transfer amount with respect to the sum of the first and second electric charge transfer amounts (col. 2, lines 21-52 of Yoshikawa).
Regarding claim 4: Yoshikawa discloses wherein the controller is configured to detect the second position of the operating medium in the direction parallel to the surface of the resistance element by correcting a value of the second electric charge transfer amount with respect to the sum of the first and second electric charge transfer amounts based on a ratio between a first distance from the one end of the resistance element to the operating medium and a second distance from the other end of the resistance element to the operating medium (col. 11, line 59 to col. 12, line 7 of Yoshikawa).
Regarding claim 5: Yoshikawa shown AC power source symbol (element 8 in figure 1 of Yoshikawa) wherein the power source is configured to apply alternating-current voltages having approximately a same amplitude of voltage and a same phase, to the one end and the other end of the resistance element (the power connected with sharing of the same voltage and same phase as depicted, thus, see associated descriptions for details).
Regarding claim 6: Yoshikawa discloses further comprising: a shield electrode provided between the resistance element and the controller (col. 14, lines 58-60 of Yoshikawa).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (7) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (4680430) in view of Nakajima (2016/0277023).
Regarding claim 7: the reasons for are stated in above. However, Yoshikawa is silent on the door handle with the input device. Nakajima is relied upon for the use of the input device as shown in element 130 of figure 18 of Nakajima (see associated descriptions for details). It would have been obvious for an artisan in the art at the time of the invention to substitutes for one type of input device for another. The rationale as follows: an artisan in the would have been motivated to provide the input device of Yoshikawa for the handle of Nakajima because of part availability. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koizumi et al (2017/0152687) is cited for input device for a door handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689